COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-13-00931-CR
Style:                    Melissa Dromgoole v. The State of Texas
Date motion filed*:       August 19, 2014
Type of motion:           Motion to Extend Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

If motion to extend time:
       Original due date:                   May 21, 2014
       Number of extensions granted:            1         Current Due date: May 21, 2014
       Date Requested:                      August 25, 2014

Ordered that motion is:
       Granted
               If document is to be filed, document due: August 25, 2014
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On April 14, 2014, the Clerk of this Court granted appellant’s motion for
          extension of time to file appellant’s brief until May 21, 2014. Appellant did not
          timely file her brief by May 21, 2014, or request an extension. Accordingly, the
          appellant’s second motion, construed as her fourth motion for extension of time, is
          granted because she only seeks six days, but we inform counsel that no further
          extensions will be granted. If the appellant’s brief is not filed by August 25, 2014,
          we will abate this case for a hearing under Texas Rule of Appellate Procedure
          38.8(b)(2).

Judge’s signature: /s/ Laura C. Higley
                   
Panel consists of ____________________________________________
Date: August 21, 2014
November 7, 2008 Revision